Citation Nr: 1616818	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1942 to August 1945.  He died in October 2005.  The appellant is claiming as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a January 2012 decision, the Board reopened the cause of death claim and remanded it for further development, to include a VA medical opinion concerning the link, if any, between the Veteran's service-connected posttraumatic stress disorder (PTSD) and the cause of his death.  Such an opinion was obtained in February 2012 and the case is ready for appellate review. 

The record reflects that the appellant was originally represented in this matter by The American Legion, as reflected in an August 2006 VA Form 21-22 (Appointment of Veteran's Service Organization as Claimant's Representative).  In December 2006, she executed a VA Form 21-22 in favor of the North Carolina Division of Veteran's Affairs.  In April 2009, the appellant submitted a Form 21-22 in favor of the American Legion.  Finally, in April 2012, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming private attorney Michael R. Viterna as her representative; a copy of that appointment has been associated the claims file.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.



FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in October 2005 with the immediate cause of death listed as metastatic lung cancer.  A January 2006 supplemental report of cause of death listed the immediate cause of death as metastatic lung cancer, due to or as a consequence of cigarette smoking and PTSD.  
 
2.  At the time of the Veteran's death, service connection had been established for PTSD, rated as 100 percent disabling.  Service connection was also in effect for shell fragment wounds of the hands and legs, rated as noncompensable, and hepatitis with jaundice, rated as noncompensable.  
 
3.  The Veteran's service-connected disabilities did not cause or substantially or materially contribute to cause his death, or resulted in debilitating effects or general impairment of health to an extent that rendered him materially less capable of resisting the effects of the diseases that primarily caused death.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, a letter was provided to the appellant in September 2006, prior to the initial unfavorable decision issued in March 2007.  Such letter informed the appellant of what information and evidence must be submitted by her, and what evidence and information would be obtained by VA.  However, the letter did not inform her that the evidence must show a reasonable possibility that the condition that contributed to the Veteran's death was caused by injury or disease that began in service, or that the evidence needed to show that the Veteran died in service or that his service-connected conditions caused or contributed to his death.  Therefore, as noted in its January 2012 remand, the Board finds that the appellant was not provided with complete VCAA notice. 

Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In the instant case, a VCAA-compliant letter was issued in February 2012.  The appellant's claim was readjudicated in an April 2015 supplemental statement of the case.  Therefore, the Board finds that any defect with respect to the timing of the VCAA notice, to include compliance with Hupp, has been cured.

Relevant to the duty to assist, copies of the Veteran's service treatment records as well as post-service VA and private treatment records had already been obtained and associated with the claims file.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, a VA opinion was obtained regarding the Veteran's cause of death in February 2012.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the relationship between the Veteran's service-connected disability and his cause of death, and based her conclusion on his review of the record.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.

Finally, the Board finds there has been substantial compliance with the directives of its January 2012 remand.  The Board notes that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008 (holding that there must be substantial compliance with the terms of a Court or Board remand). The record indicates that (1) a February 2012 letter mailed to the appellant asked her to provide additional information and evidence, (2) subsequently, the appellant provided authorization to obtain further medical records, which were added to the file, (3) an opinion concerning the Veteran's cause of death and his service-connected disabilities was obtained in February 2012, and (4) the appellant's cause of death claim was readjudicated in the April 2015 supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the mandates of its remand.

Based upon the foregoing, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of a result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Analysis

The appellant is seeking to establish entitlement to service connection for the cause of the Veteran's death.  The appellant has asserted that the Veteran's PTSD contributed to his death, as the severity of his PTSD caused him to smoke cigarettes which, in turn, led to his fatal lung cancer.  Therefore, she claims that service connection for the cause of the Veteran's death is warranted.

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312(a); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b). 

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A.  § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board notes that in multiple VA treatment notes made before the Veteran's 2005 death, he indicated that he stopped smoking cigarettes in 1972, following 20 years of smoking anywhere from 1 to 3 packs a day.

At the time of his death from lung cancer, service connection had been established for PTSD, rated as 100 percent disabling.  Service connection was also in effect for shell fragment wounds of the hands and legs, rated as noncompensable, and hepatitis with jaundice, rated as noncompensable.  The Board notes that the appellant does not contend and the record does not show that the Veteran's non-compensable service-connected disabilities played any etiological role in causing or contributing to cause death.
The Veteran's original death certificate shows that the immediate cause of his death was metastatic lung cancer.  An amended death certificate, issued in January 2006, listed the immediate cause of death as metastatic lung cancer, due to cigarette smoking exacerbated by PTSD.  The same physician, Dr. F.S., signed both the original and the addendum.   

In January 2006, Dr. F.S. drafted a letter concerning the Veteran.  He indicated that the Veteran had been a patient at the VA medical center in Asheville, North Carolina since 2002, and that he died as a consequence of advanced squamous cell carcinoma with thoracic spine metastasis.  Dr. F.S. indicated that the Veteran was service connected for PTSD, and rated at 100 percent.  The doctor then explained that the Veteran's PTSD exacerbated his nicotine addiction and cigarette smoking, and that the resulting lung cancer was most likely related to the Veteran's PTSD and cigarette smoking.  However, Dr. F.S. provided no rationale for such a conclusion.  A medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.

In February 2007, Dr. J.M., a physician at a VA Outpatient Clinic in Winston-Salem, North Carolina, was asked to opine as to the connection, if any, between the Veteran's service-connected disability and the cause of his death.  Dr. J.M. indicated that the Veteran had chronic lung disease and lung cancer, which was thought to be secondary to smoking.  On the question of whether the Veteran's PTSD caused him to smoke, thus leading to the development of lung cancer, the physician indicated that he could find no evidence to suggest that the Veteran smoked because of his mental disorder.  Lacking any evidence as to the cause of the Veteran's smoking, Dr. J.M. indicated that he would have to resort to "unfounded speculation" to find a link between it and the Veteran's PTSD.  

In January 2012, the Board found that Dr. J.M.'s opinion was insufficient to resolve the claim and remanded the case for further development, to include a VA medical opinion.  Such opinion was obtained in February 2012.

In the February 2012 report of examination, the VA physician indicated that she reviewed the Veteran's claim file.  She noted that the Veteran's PTSD symptoms, to include anxiety, had been present since service.  She noted that the Veteran stopped smoking in 1972.  The doctor concluded that it was less likely than not that the Veteran's service-connected PTSD caused, or contributed substantially or materially to cause, the Veteran's death.  As rationale, she indicated that the Veteran's ongoing PTSD did not cause him to persist in his tobacco use, as he had remained tobacco free for over 30 years despite his PTSD symptoms.  When asked to opine on the Veteran's anxiety following his diagnosis of lung cancer, and any possible effect of such on his death, she found that there was no supporting evidence in the medical literature to show that the Veteran's anxiety would have substantially or materially decreased his life expectancy after his diagnosis of lung cancer.  The doctor indicated that squamous cell lung cancer had, by its nature, a very dismal prognosis.

The February 2012 VA opinion is considered the most competent and probative evidence of record with respect to whether the Veteran's service-connected disability was a principal or contributory cause of death, or resulted in the debilitating effects or general impairment of health to an extent that rendered him materially less capable of resisting the effects of the diseases that primarily caused death.  Indeed, the examiner's opinion is based on a thorough review of the treatment records generated during the Veteran's lifetime, including during the days leading up to his death, and addresses each aspect of the appellant's cause of death claim.  The VA physician addressed whether PTSD was the Veteran's principal or contributory cause of death, and whether the disability rendered him materially less capable of resisting the effects of the diseases that caused his death.  Most importantly, the VA physician provided a rationale in support of the opinion provided, with clear conclusions, supporting data, and reasoned medical explanations.  See Nieves-Rodriguez v. Peake, supra; Stefl, supra. 

This opinion is more probative than both the January 2006 and February 2007 opinions provided by VA physicians.  Specifically and as stated above, the January 2006 opinion contained no rationale, and the February 2007 opinion was speculative in nature.  As such, the February 2012 VA examiner's opinion is more probative than these bare and speculative conclusions.  

The Board has considered that the Veteran's death certificate was amended in January 2006 to include "cigarette smoking exacerbated by PTSD" as a condition leading to the immediate cause of death.  However, the Board does not find that this amendment persuasively shows that the Veteran's service-connected PTSD contributed substantially or materially to his death.  It was Dr. F.S. who signed the death certificate, and as noted above, he provided no rationale or reasoning to explain his decision to amend the certificate to add a reference to cigarette smoking or PTSD months after the Veteran's death from cancer.  Further, the doctor did not explain why such findings were not listed on the original death certificate.  The Board notes that the same evidence considered for the initial death certificate was considered for the amended death certificate, and yet cigarette smoking and PTSD were not included on the original death certificate.  The Board points out that the weight of a medical opinion is diminished where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993). See also Bloom v. West, 12 Vet. App. 185, 187 (1999); Nieves-Rodriguez, supra; Stefl, supra.

In making this determination, the Board has considered the lay statements submitted in support of this claim, which assert that the Veteran's service was related to the cancer that caused his death.  In this regard, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the impact the Veteran's service-connected disability had on his overall health and the etiological causes of lung cancer.  As such, the questions regarding the impact the Veteran's service-connected PTSD had on his demise or the potential relationship between his lung cancer and service may not be competently addressed by lay evidence, and the appellant's own opinion in this regard cannot be given any probative weight.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Nevertheless, even if the appellant as a layperson was competent to provide such an opinion, the February 2012 opinion is more probative.  The VA examiner has medical training, expertise, and education that the appellant is not shown to have.  As such, the medical opinion is more probative than her lay assertions. 

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the most competent, credible, and probative evidence is against the appellant's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

Service connection for cause of the Veteran's death is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


